Calhoon, J.,
delivered the opinion of the court.
When the tax collector made and delivered the conveyance to the appellant for his bid of $5 in purchase of the land in controversy at tax sale, he did not sign it. The fact that there is at the beginning of the deed the statement that “ I, Lent I. Rice, the tax collector of the county of Tallahatchie did, etc., sell the land,” does not show a signature; and it is immaterial whether the name appears in his own handwriting or was put in by another by his authority. It was his duty to deposit his deed in the chancery clerk’s office, there to remain for the term of two years. In truth, he did not sign it until two years thereafter, and so we say that this is conclusive.
The case of Edmondson v. Granberry, 73 Miss., 723; 19 South., 676, has no relevancy. The execution of the deed is one thing, because the owner, finding a valid deed there should redeem, whether acknowledged- or not. The acknowledgment is simply for registration, and the deed would have been good without it, which is all that is held by the case mentioned. Tax deeds, like all the proceedings in tax sales, must have strict construction in favor of the taxpayer. If the unsigned deed, which was put in the chancery clerk’s office, and which did remain there for two years, had been put upon the records as a registered deed, it would not have been notice to anybody; and the taxpayer had the right to see a valid deed when he went to the chancery clerk to redeem.
We do not decide any other question in the case.

Affirmed,.